Citation Nr: 1426555	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	State of Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Army from June 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated at 70 percent disabling, left shoulder strain, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and lumbar strain, rated as 10 percent disabling.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim." 38 U.S.C.A. § 5103(a)(1)  (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

A February 2014 letter fully satisfied the notice requirements of the VCAA. The February 2014 letter informed the Veteran of the requirements for entitlement to a TDIU, what evidence was to be provided by him, and which VA would obtain. The letter also explained how VA assigns disability ratings and effective dates. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice was prior to the March 2014 adjudication of the claim.

The Veteran was afforded VA examinations in February and March 2014, which addressed the effect of the Veteran's disabilities on his occupational functioning.  Although the Veteran was not afforded a VA examination which addressed his tinnitus, the Board finds that there is sufficient evidence of record in order to adjudicate the claim.  




II.  TDIU

In a May 2012 report from Dr. J.T. of Central Minnesota Counseling Center, Dr. J.T. indicated that the Veteran missed a total of six weeks of work (at the post office) due to going "off the deep end" following his wife's decision to leave him.  In addition, the Veteran submitted his 2011 leave report from his place of employment which showed significant periods of absence without leave (AWOL), sick leave and leave without pay (LWOP).  Moreover, In January 2012, his treating psychiatrist, Dr. C.P. wrote a note to his employer indicating that he had been unable to work during the period of December 22, 2011 to January 5, 2012 due to mental health concerns.  Dr. C.P. cleared him to return to work without any restrictions on January 5, 2012.  

Based on the above mentioned facts, the Board inferred a claim for a TDIU and remanded the matter in December 2013 in order to provide the Veteran with appropriate notice regarding his claim and to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is service-connected for four disabilities: (1) PTSD, rated at 70 percent disabling; (2) left shoulder strain, rated as 10 percent disabling; (3) tinnitus, rated as 10 percent disabling; and (4) lumbar strain, rated as 10 percent disabling.  As explained below, however, the evidence indicates that he has been able to maintain substantially gainful employment.  

Specifically, the evidence indicates that the Veteran has been substantially and gainfully employed as a full time firefighter for the last year.  Although there is evidence that the Veteran may have increased back and shoulder pain after lifting a stretcher to the upright position and dragging a fire hose into the building, there is no evidence of marked interference with employment.  See February 2014 VA examination.  Further, at the March 2014 VA examination, the examiner noted that the Veteran's PTSD symptoms "appear relatively mild and are not of such severity as to preclude him from working."  

The Veteran never submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  Therefore, it is unclear as to the circumstances under which the Veteran left his previous job at the post office.  Nonetheless, the Veteran's current fulltime position as a firefighter indicates that he is not precluded from obtaining or maintaining substantially gainful employment.  

In summary, the preponderance of the most probative evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


